Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This is a response to Amendment/Req. Reconsideration-After Non-Final Office Action filed on 05/03/2021.
Claims 2, 3, 6-9, 11 and 12 have been allowed.
Claims 2, 3, 6-9, 11 and 12 been amended.
Claims 1, 4, 5 and 10 have been cancelled.
Response to Arguments
Claim Rejection Under 35 U.S.C. §112:
Applicant’s arguments, see pages 4-6 of Applicant’s Remarks filed on 05/03/2021,   with respect to the rejection(s) of claims 1-12 being rejected under 35 U.S.C. 112(b) and 112(f) have been fully considered and are persuasive. On page 4 of said Remarks, Applicant states that “…Applicant does not intend to have the claim limitations treated under 35 U.S.C. § 112(f) and has amended the claims so that they will not invoke 35 U.S.C. § 112(f). In particular, “conveyance mechanism” is changed to “conveyor”; “lifting and lowering mechanism” is changed to “lifter”; and “alignment mechanism” is changed to “aligner”” After corroborating said amendments, Examiner has determined that said amendments do overcome the 35 U.S.C. 112(b) and 112(f) issues that were brought up in the previous Office Action; and therefore the claim rejection under 35 U.S.C. §112 have been withdrawn.
Claim Rejection Under 35 U.S.C. §102:

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 2, the prior art does not teach or suggest, in combination with the rest of the limitations of claim 2,
“…a test head including a measurement circuit for performing the electrical-characteristic test; a probe configured to connect an electrode of the device under test to the measurement circuit; a lifter configured to move the mount along a first direction such that the electrode and the probe are in contact or spaced apart; and an aligner provided at the test head, the aligner being configured to move the probe on a plane crossing the first direction so as to perform aligning the probe with the electrode on the plane, wherein the conveyor conveys the mount in order of a first station for mounting the device under test on the mount, a second station for performing the electrical-characteristic test, and a third station for carrying out the device under test from the mount.”
Claims 3, 6-9, 11 and 12 are also allowed as they further limit allowed claim 2.
The closest prior art references that were found based on an updated search.
Cameron US 2012/0249172 - System for aligning electronic devices under test e.g. LED, has alignment structure which is engageable with carrier, so as to move 
Sugai US 2014/0145742 - Probe apparatus connected to test apparatus, has contact section that is provided between intermediate and tester-side substrates, and pins that are connected to tester-side intermediate and tester-side electrodes respectively.
Sakamoto et al. US 2018/0113165 - Inspection apparatus e.g. power semiconductor module, has apparatus that perform position control so that dynamic-response-test probe is in dynamic-response-test state that contact electrode if dynamic response test is implemented.

However, each of the references above neither individually nor in combination disclose or suggest each and every claimed limitation of the independent claim 2; therefore claims 2, 3, 6-9, 11 and 12 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAUL J RIOS RUSSO whose telephone number is (571)270-3459.  The examiner can normally be reached on Monday-Friday: 10am-6pm, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RAUL J RIOS RUSSO/Examiner, Art Unit 2867